Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  
In line 2 of claim 2, “prevent seawater” should be changed to “prevent the seawater”.
In line 2 of claim 3, “allow seawater” should be changed to “allow the seawater”.
In line 5 of claim 3, “with seawater” should be changed to “with the seawater”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of the term “long” as recited in line 7 renders the claim indefinite because “long” is a subjective, relative term that does not clearly define a length or range of lengths.  Therefore, it is not possible for Examiner to determine the metes and bounds of the claim(s).
Regarding claim 1, the limitation “a level of the seawater in the well is higher than a seawater level”, as recited in line 17, is confusing because it is unclear how a level of the seawater can be higher than a seawater level because they both represent the same level.  For purposes of examination, Examiner has interpreted the aforementioned limitation as “a level of the seawater in the well is higher than the sea level”, as best understood.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 4,898,495) in view of Stauffer (US 2014/0193201) and Jenkins et al. (US 4,830,111).

Regarding claim 1, Lin discloses a seawater pumping apparatus for reducing seawater intrusion in a land in which an aquifer with a seawater-fresh water boundary surface is formed, the apparatus comprising: a pumping pipe (pipes 16, 80, 82) having two open end portions, a first end portion (end portion of pipe 82 adjacent diffuser system 14; Figs. 6, 7A) of the open end portions being positioned below a sea level and a second end portion (end portion of pipe 16 located in the salt ground water 35; Fig. 7A) being positioned below the seawater-fresh water boundary surface (interface 36) in the land (as shown in Fig. 7A); and, wherein: the pumping pipe is filled with seawater (salt ground water 35) (Figs. 6, 7A, and 7B; col. 6, line 60 - col. 7, line 22). Lin fails to explicitly teach a non-powered pumping apparatus; a well having a long, cylindrical shape of which an upper portion is opened, the well being disposed to surround a lateral surface of a land-buried portion of the pumping pipe, which is buried in the land, so as to space away the land-buried portion of the pumping pipe from the land; the well comprises a screen having a plurality of through holes formed along a circumference of the well at a lower end portion of the well, the seawater that flows into the well through the through holes is filled up to a groundwater level; and when a level of the seawater in the well is higher than a seawater level the non-powered seawater pumping apparatus performs non-powered pumping of the seawater in the pumping to a sea.  Stauffer teaches a non-powered pumping apparatus (siphon) (paragraphs 0013, 0042, and 0050) to allow fluid to flow uphill, above the surface of a reservoir, without pumps.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have substituted the siphon as taught by Stauffer for the pump as disclosed by Lin to allow the water to flow uphill without the need for pump(s), thereby reducing equipment costs.  Stauffer fails to teach a well having a long, cylindrical shape of which an upper portion is opened, the well being disposed to surround a lateral surface of a land-buried portion of the pumping pipe, which is buried in the land, so as to space away the land-buried portion of the pumping pipe from the land; the well comprises a screen having a plurality of through holes formed along a circumference of the well at a lower end portion of the well, the seawater that flows into the well through the through holes is filled up to a groundwater level; and when a level of the seawater in the well is higher than a seawater level the non-powered seawater pumping apparatus performs non-powered pumping of the seawater in the pumping to a sea.  Given the normal operation of a siphon as taught by Stauffer, when a level of the seawater in the well is higher than a seawater level the non-powered seawater pumping apparatus would obviously perform non-powered pumping of the seawater in the pumping to a sea.  Jenkins teaches a well (casing 12) having a long, cylindrical shape of which the upper portion is opened, the well being disposed to surround a lateral surface of a land-buried portion of the pumping pipe (suction pipe 46), which is buried in the land, so as to space away the land-buried portion of the pumping pipe from the land; and the well comprises a screen (described in col. 3, line 7 as screen 48, but illustrated in Fig. 2 as screen 68) having a plurality of through holes formed along a circumference of the well at a lower end portion of the well, the seawater that flows into the well (12) through the through holes (holes in screen 48/68) is filled up to a groundwater level (Figs. 1 and 2; col. 2, lines 30 - 36; col. 3, lines 1 - 8). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Lin with the well and well screen as taught by Jenkins to prevent soil from entering the wellbore and clogging the pumping pipe.  
Regarding claim 2, Lin further discloses a check valve (check valve 60) installed in the pumping pipe (16, 80, 82) and configured to prevent the seawater from flowing backward in a direction toward the second end portion (end portion of pipe 16 located in the salt ground water 35; Fig. 7A) from the first end portion (end portion of pipe 82 adjacent diffuser system 14; Figs. 6, 7A) (Figs. 6 and 7A; col. 6, lines 49 - 52).
Regarding claim 3, Lin fails to disclose the through holes of the screen have a diameter that is large enough to allow the seawater to pass through the through holes but small enough to prevent soil of the aquifer from passing through the through holes and a space between the well and the lateral surface of the land-buried portion is at least partially filled with the seawater. Jenkins teaches the through holes (screens inherently have holes) of the screen (48, 68) have a diameter that is large enough to allow the seawater to pass through the through holes and a space between the well and the lateral surface of the land-buried portion is at least partially filled with the seawater (Fig. 2; col. 3, lines 6 - 8). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Lin with the well and well screen as taught by Jenkins to prevent soil from entering the wellbore and clogging the pumping pipe. Jenkins fails to explicitly teach the diameter of the through holes are small enough to prevent soil of the aquifer from passing through the through holes, but in order for the screen to perform the function for which it is designed, the through holes in the screen used in a wellbore would obviously be small enough to prevent at least some soil particles of the aquifer from passing through the through holes
Response to Arguments
Applicant’s arguments with respect to claims 1 - 5 have been considered but are moot in view of new grounds of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
11/18/2022